DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status
Applicants preliminary amendment filed August 12, 2019, amending claim 3, 4, 6, 8, 10-14, 16, 18 and 20, and cancelling claim 21-48 is acknowledged.  Accordingly, claim 1-20 are pending.

Restriction/Election Requirement
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claims 1-15, drawn to guide RNAs, vectors encoding guide RNAs, and cells expressing guide RNAs containing a gRNA spacer sequence at the 5’ end, a scaffold sequence that binds to Cas9, and an RNA capture and sequencing domain containing a barcode sequence and a primer binding sequence.
Group 2, claims 16-17, drawn to methods of introducing genetic perturbations into a cell using the guide RNAs containing a gRNA spacer sequence at the 5’ end, a scaffold sequence that binds to Cas9, and an RNA capture and sequencing domain containing a barcode sequence and a primer binding sequence.
Group 3, claims 18-20, drawn to methods of assessing the effect of a genetic perturbation in cells caused by using the guide RNAs containing a gRNA spacer sequence at the 5’ end, a scaffold sequence that binds to Cas9, and an RNA capture and sequencing domain containing a barcode sequence and a primer binding sequence.

Groups 1-3 listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group 1 lacks unity with groups 2 and 3 because even though they share the technical feature of a guide RNA containing a gRNA spacer sequence at the 5’ end, a scaffold sequence that binds to Cas9, an RNA capture and sequencing domain containing a barcode sequence, and a primer binding sequence, the technical feature is not a special technical feature because it does not make a contribution over the prior art in view of Mali (Mali et al., Nature Methods (2013), 10(10):957-963).
	The limitations of “RNA capture and sequencing domain”, “a barcode sequence” and “a primer binding sequence” are interpreted as intended use limitations.  The specification indicates that “the barcode sequence can be completely arbitrary” ([0076]) or the barcode can be a “12bp random barcode” ([0129]).  Thus the “barcode sequence” is interpreted as any nucleic acid sequence.  The specification also indicates a “primer binding sequence may be any sequence to which a complementary primer can bind” ([0158]).  Since all or nearly all single stranded RNA or DNA sequences can be bound by a complementary sequence, a “primer binding sequence” is also interpreted as any nucleic acid sequence.  Finally, as any nucleic acid sequence can be used for capturing and sequencing via complementary base pairing, the “RNA capture and sequencing domain” limitation is likewise interpreted as any nucleic acid sequence.  Thus, any guide RNA that has a targeting sequence at the 5’ 
Mali teaches guide RNAs with a targeting sequence at the 5’ end, a scaffold sequence that binds to Cas9, and a variety of additional sequences at the 3’ end (Figure 2A-B).  Mali also teaches the sequences that are appended to the 3’ end of the guide RNAs can be another guide RNA sequence or a sequence that is bound by a complementary sequence (Figure 2B).  Each of these additional sequences could be used as a barcode sequence and/or a primer binding sequence.

Groups 2 and 3 further lack unity because even though they share the technical feature of a cell with a genetic perturbation caused by the guide RNA containing a gRNA spacer sequence at the 5’ end, a scaffold sequence that binds to Cas9, an RNA capture domain containing a barcode sequence and a primer binding sequence, the technical feature is not a special technical feature because it does not make a contribution over the prior art in view of Mali (Mali et al., Nature Methods (2013), 10(10):957-963).
Mali further teaches using guide RNAs with additional sequences at the 3’ end of the scaffolding sequence to create genetic perturbations in cells, including regulating gene expression and aggregating chromosomes or other genetic structures (Figure 2C).  Mali also teaches that guide RNAs with additional MS2 tethering sequences at the 3’ end have been used to upregulate gene expression (i.e. genetic perturbation) in cells (page 958, ¶4).


Means For Traversal
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Product-Process Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636